Citation Nr: 9900569	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-42 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to June 
1946.

The veteran initially filed a claim in September 1988 for 
service connection for claims to include PTSD.  By rating 
action of April 1989, service connection for PTSD was denied.  
The veteran appealed the April 1989 rating decision and a 
Board of Veterans Appeals (Board) decision was issued in 
December 1990.  In April 1991, the veteran filed a claim to 
reopen his claim for service connection for PTSD.  This 
appeal arises from the April 1994 rating decision from the 
Boston, Massachusetts Regional Office (RO) that denied the 
veterans claim to reopen his claim for service connection 
for PTSD.  A Notice of Disagreement was filed in April 1994 
and a Statement of the Case was issued in October 1994.  A 
substantive appeal was filed in October 1994 with request for 
a hearing at the RO before a member of the Board.   

A Board decision was issued in June 1997 that granted the 
veterans request to reopen his claim for service connection 
for PTSD, and the case was remanded to the RO for further 
development.  In November 1998, the case was returned to the 
Board.

In connection with this case, hearings were held at the RO 
before a local hearing officer in March 1990 and March 1994.  
On December 12, 1995, a hearing was held at the RO before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1998).

During the course of this appeal, the veteran relocated to 
New Hampshire, and his claim is now being handled by the 
Manchester, New Hampshire RO.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred by failing to grant 
service connection for PTSD that is the result of his 
military experiences.  He maintains that he has had 
continuous problems with PTSD since service. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 
grant of service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

3.  The occurrence of at least one alleged stressor is 
supported by credible evidence.

4.  The evidence establishes that the veteran currently 
suffers from PTSD resulting from his wartime experience of 
being burned in service.


CONCLUSION OF LAW

2.  PTSD was incurred during military service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the January 1944 service enlistment examination, the 
veterans neuropsychiatric examination was normal.

In the middle of August 1945, the veteran was hospitalized 
for first degree thermal burns of the left posterior thorax, 
the posterior surface of the left arm and part of the left 
cheek.  The burns accidentally occurred when the veteran 
threw fat into the fire while on duty at his organization 
mess hall.  Additional treatment records show that reddening 
of the areas affected was only minimal, and no treatment 
seemed to be indicated.  Vaseline and gauze were applied to 
the burn area of the arm.  

Additional treatment records from the same day in August 1945 
show that the veteran had a feeling of claustrophobia for the 
past 6-8 months.  Two days later in August 1945, there was no 
evidence of the burn.  The veteran was to have a 
neuropsychiatric consultation because of a history of 
claustrophobia.  Later in August 1945, the veteran had the 
neuropsychiatric consultation.  It was indicated that he had 
mild claustrophobia which had been present for years and 
which he was now riding [sic].  There was no evidence of 
any disabling psychoneurosis.  The neuropsychiatric opinion 
was no neuropsychiatric disease.  Treatment notes from August 
1945 indicate the veteran was AWOL from August 22, 1945 to 
August 27, 1945.  At the end of August 1945, the veteran was 
seen for anxiety.  

In September 1945, the veteran was seen for headaches and 
nervousness.  

On a service examination of an unknown date, it was noted 
that the veteran indicated he had first degree burns in 
service of the left arm and cheek.  There were no residuals 
and the veteran was well in 10 days.  

On the June 1946 separation examination, the veterans psyche 
was normal.  

In October 1988, the veteran filed a claim for service 
connection for PTSD.  Supporting material included the 
following evidence:  An October 1986 decision from the 
Department of Labor Employees Compensation Appeals Board 
which concluded that the veteran did not have an employment 
related emotional condition.  A December 1987 decision 
wherein the Social Security Administration Office of Hearings 
and Appeals concluded that the veteran was entitled to 
Disability Insurance Benefits.  A private hospital discharge 
summary from June 1977 that shows the veteran was 
hospitalized for a manic depressive illness.  A May 1977 
psychiatric evaluation from Leonard Hassol, Ph.D., which 
indicated that the veteran had a psychiatric disability.  
Letters which indicated the veteran received treatment for 
depression from May 1962 to May 1965.

Received in March 1990 was an October 1989 letter from 
William P. Straub, M.D. who had been the veterans physician 
for 20 years.  He reported that the veteran continued to 
suffer from headaches, depression, erratic actions and 
flashbacks since his 1945 injuries.  The physician opined 
that the veteran suffered from PTSD, and that this syndrome 
was related to the burn episode occurring during the 
veterans military service in 1945.

Received in March 1990 was a February 1990 letter from Paul 
S. Laffer, M.D., wherein Dr. Laffer indicated that the 
veteran had been under his care since 1977.  Dr. Laffer 
concurred with Dr. Straubs opinion that an additional and 
antecedent psychiatric diagnosis of PTSD, connected with 
service related injuries sustained in August 1945, was 
appropriate.  It was noted that the veteran experienced 
flashbacks, amnesia, efforts to avoid stimuli associated with 
his trauma and increased arousal including insomnia, 
irritability and difficulty concentrating.  The veteran also 
experienced physiological reactivity when exposed to stimuli 
associated with the trauma.  

At the RO hearing in March 1990, the veteran testified that 
he burned his eyes during service while performing KP detail 
in August 1945.  He stated that his eyes were bandaged, and 
he could smell Vaseline after he was taken to the hospital.  
He stated that since that time, he avoided fire.  He had bad 
dreams and flashbacks.  

Letters from private doctors dating from March 1991 indicate 
the veteran was currently being treated for PTSD.  

At the December 1995 hearing at the RO before a member of the 
Board, the veteran testified that he was involved in an 
incident during training where a soldier was machine gunned.  
The veteran did not know the person and did not witness the 
incident.  Additionally, the veteran was training with hand 
grenades when he had to take a grenade from a soldier who 
froze.  The veteran did not know the soldier, and the 
incident was not reported.  In August 1945, the veteran was 
burned after throwing a bucket of what he thought was water 
onto a fire while on KP duty.  He did not remember much about 
what happened after the incident, other than his eyes were 
injured and that Vaseline was used for treatment.  After the 
incident, he started having problems, including going AWOL 
twice.  The veteran testified that he had flashbacks when he 
smelled Vaseline.  He also had flashbacks regarding fire 
starting noticeably around 1952.  

In December 1997, a letter dated that same month was received 
from Maressa Hecht Orzack, Ph.D.  She indicated that the 
veteran recalled three incidents from 1945.  These included a 
soldier being killed in a night exercise, grabbing and 
throwing a hand grenade from a soldier who froze and being 
involved in a fire at a POW prison camp.  He had sequelae 
after the burning incident, including the inability to 
tolerate the smell of Vaseline.  A motor vehicle accident, 
the 50 year anniversary of World War II and the Gulf War 
triggered the flashbacks and other PTSD symptoms.  Based on 
the criteria for PTSD in DSM-IV, the veteran suffered from 
PTSD as a result of his experiences during World War II.

A January 1998 letter from Dr. Laffer was associated with the 
claims file.  Dr. Laffer indicated that the veteran suffered 
from PTSD as a result of incidences that occurred while the 
veteran was in service.  The incidences included a hand 
grenade exploding close to the veteran due to another soldier 
freezing up and being burned by a fire.  Dr. Laffer indicated 
that the current diagnostic criteria for PTSD from the 
Diagnostic and Statistical Manual IV (DSM IV) were fully met 
by the veteran.  Dr. Laffer found that in addition to 
experiencing a physically threatening event followed by a 
response of intense fear, helplessness or horror, the veteran 
was re-experiencing symptoms, manifesting avoidance and 
numbing of responsiveness and suffering from increased 
arousal.

In a February 1998 VA examination for PTSD, the examiner 
indicated the claims file and medical records were very 
carefully reviewed.  The service medical records revealed 
that the veteran suffered first degree burns while in 
service.  In describing his current symptomatology, the 
veteran related that he was persistently re-experiencing the 
traumatic event through dissociative flashbacks.  These 
flashbacks had occurred as far back as the 1960s.  The 
veteran would avoid activities or situations that aroused 
recollections of the trauma.  The veteran also reported 
feelings of detachment and estrangement from others, which 
were evidenced by the veterans two failed marriages.  On the 
other hand, he was able to maintain connection with his 
children.  The veteran also described persistent symptoms of 
increased arousal.  He reported outbursts of anger and 
irritability.  This was noted during the evaluation as he 
became quite testy with any questioning of his statements.  
He had difficulty concentrating.  He had exaggerated startle 
response.  Noises reminded him of the sound of grenades 
exploding.  He had physiologic reactivity which caused 
flashbacks whenever he was exposed to the smell of Vaseline, 
as it was used to treat the burns to his eyes and face.  

The impression was that the veteran experienced traumatic 
events while serving in the military in 1945.  The events 
included sustaining a burn injury after attempting to put out 
a fire using a liquid he did not know was flammable, seeing 
the aftermath of a soldier who was hit and killed by live 
tracer rounds while on maneuvers and freeing a live grenade 
from the hands of another soldier shortly before the device 
exploded.  Such incidents would meet current DSM-IV criteria 
for post-traumatic stress disorder since the veterans 
response to the stressor involved intense fear, helplessness, 
or horror.  The incidents involved sudden death, serious 
injury or a threat to physical integrity of self and others.  
B criteria were fulfilled in that the veteran has persistent 
re-experiencing of the traumatic events through dissociative 
flashbacks.  C criteria were met in that the veteran 
persistently avoided stimuli associated with the trauma and 
experienced general numbing of responsiveness.  He related 
that the veteran avoided thoughts and feelings associated 
with the trauma and avoided any television programming which 
dealt with explosions or gun fire.  The veteran had feelings 
of detachment and estrangement from others as evidenced by 
his limited circle of friends and his failed marriages.  D 
criteria of persistent symptoms of increased arousal not 
present before the trauma included difficulty falling and 
staying asleep, irritability, difficulty concentrating, 
exaggerated startle response and physiologic reactivity upon 
exposure to events that symbolized or resembled an aspect of 
the traumatic event.  In the past, the veteran had been 
diagnosed with manic depression, but post traumatic stress 
disorder seemed to be the dominant clinical picture at this 
point.  This was confirmed by records from treating 
clinicians.  The diagnoses included chronic post traumatic 
stress disorder, with a latent onset. 

In a September 1998 response to an RO request, another VA 
examiner reviewed the February 1998 examination and the 
records provided.  The reviewer indicated that the veterans 
account of how he suffered burns had evolved into a different 
story, but the service medical records did indicate that he 
suffered burns.  As described in the February 1998 
examination, the veterans subjective reaction to the burn 
incident was sufficient the meet the A criterion for PTSD [in 
DSM-IV].   

II.  Analysis

As noted above, the veteran's claim has been reopened 
previously by the Board.  The United States Court of Veterans 
Appeals (Court) has held that, if there is new and material 
evidence to reopen a claim, there is a well-grounded claim.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1998).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Service connection for PTSD requires as follows:  (1) medical 
evidence establishing a clear diagnosis the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  If the claimed stressor is not 
combat related, a veterans lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  On the 
other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

In determining whether the veteran engaged in combat, the 
United States Court of Veterans Appeals has noted that the 
Board must make specific findings of fact as to whether or 
not the veteran was engaged in combat  [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue.  The Court has 
also held that a determination of combat status is to be made 
on the basis of the evidence of record, and that section 
1154(b) itself does not require the acceptance of a 
veterans assertion that he was engaged in combat.  
Furthermore, the Court has held that combat status may be 
determined through the receipt of certain recognized 
military citations or other supportive evidence.  In this 
regard, the Court has observed that the phrase other 
supportive evidence serves to provide an almost unlimited 
field of potential evidence to be used to support a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his own sworn testimony that 
he had engaged in combat; the fact that it was reported that 
he was involved in a battle or campaign (the Court has held 
that this may be a relevant consideration); and the 
application of the benefit-of-the-doubt rule.  Thereafter, a 
direct finding must be made as to combat status.  See Gaines 
v. West, 11 Vet. App. 353 (1998).

VA regulation, as contained in 38 C.F.R. § 3.304, provides 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD.  In the case of Cohen 
v. Brown, 10 Vet. App. 128 (1997), the Court reaffirmed that 
eligibility for service connection for PTSD required a 
current, clear medical diagnosis.  In the case at bar, a 
current, clear medical diagnosis of PTSD is shown from the 
February 1998 VA examination.  Moreover, various private 
practitioners have indicated treatment of the veteran for 
PTSD and linked the veterans current PTSD to Vietnam 
stressors.

The Board finds that the veteran's noncombat stressor, being 
burned after throwing a flammable substance on a fire, is 
supported by credible evidence.  As noted, references to the 
fire and subsequent burn injuries appear in the service 
medical records completed at the time of the event.  
Therefore, the evidence verifies the occurrence of the fire 
and the veteran being injured.

Finally, the Board finds that the evidence presented fulfills 
the third requirement to establish a claim of service 
connection for PTSD, which is a link between the current 
symptoms and the inservice stressors.  As noted, the VA 
examiners, regarding the February 1998 examination, 
ultimately concluded that the veteran's PTSD was related to 
events which occurred during his Vietnam service.  Therefore, 
the medical evidence does show a positive link between the 
current symptoms of PTSD and the verifiable stressor.

In view of the discussion above, the Board finds that the 
evidence supports the 

veteran's claim.  The evidence demonstrates that all three 
requirements to establish a claim of service connection for 
PTSD have been met.


ORDER

Entitlement to service connection for PTSD is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
